ORDER
In an opinion dated June 7, 2017, we suspended respondent Patrick Chinedu Nwaneri' from the practice of law for a minimum of 30 days, effective June 21, 2017. Respondent has filed an affidavit seeking reinstatement in which he states that he has complied with the terms of the suspension order, except for successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Patrick Chinedu Nwaneri is conditionally reinstated to the practice of law in the State of Minnesota, effective July 21, 2017, subject to his successful completion of the written examination required for admission to the practice of law *186by the State Board of Law Examiners on the subject of professional responsibility.
2. By June 7, 2018, respondent shall comply with Rule 18(e)(3), Rules on Lawyers Professional Responsibility (RLPR), by filing with the Clerk of the Appellate Courts and serving upon the Director proof of successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. Failure to do so shall result in automatic re-suspension pending proof of successful completion of the examination, pursuant to Rule 18(e)(3), RLPR.
BY THE COURT:
/s/David R. Stras Associate Justice